Exhibit 10.5

 

July 19, 2020

 

Adam Elster

12 Rainbow Ridge Drive

Livingston, NJ 07039

 

Dear Adam,

 

Majesco, a California corporation (the “Company”) is pleased to offer you the
opportunity to earn a Retention Bonus (the “Retention Bonus”) in accordance
with, and subject to, the terms and conditions of this agreement (the
“Agreement”).

 

1. Transaction. As you know, the Company may enter into a certain Agreement and
Plan of Merger (the “Merger Agreement”), by and among the Company, Magic Parent,
LLC (“Parent”), and a wholly owned subsidiary of Parent (“Merger Sub”), pursuant
to which Merger Sub will merge with and into the Company, with the Company as
the surviving entity (the “Merger”).

 

2. Retention Bonus. In appreciation of your assistance in facilitating the
Merger and the transactions described in the Merger Agreement, and subject to
your satisfaction of employment conditions described below and in Section 3, the
Company shall pay you an aggregate Retention Bonus in the amount of Three
Million, Five Hundred Thousand Dollars ($3,500,000). The Retention Bonus will be
paid to you in cash in two tranches as follows: (a) $2,800,000 shall be paid to
you as soon as reasonably practicable following the Closing Date and in no event
later than sixty (60) days following the Closing Date (as defined in the Merger
Agreement), and (b) the remaining amount of the Retention Bonus (i.e., $700,000)
(“Remaining Retention Bonus”) will be paid to you as soon as reasonably
practicable after the 367th day following the Closing Date (such date,
“Remaining Vesting Date”) and in no event later than sixty (60) days following
the Remaining Vesting Date. The payment of the Retention Bonus will be processed
through payroll and paid to you, subject to applicable withholding requirements,
in accordance with applicable payroll practices. As consideration for receipt of
the Retention Bonus you hereby agree (a) subject to the occurrence of the
Closing Date, on or following the date hereof, you will no longer be entitled to
receive any grants of Annual RSUs, as such term is defined in your Offer of
Employment from the Company, dated September 20, 2018 (“Offer Letter”), and that
you are not entitled to receive any grant(s) of Annual RSUs for any period of
time preceding the date hereof, and (b) Good Reason, as defined in the Offer
Letter, shall not be triggered, and you shall have no right to terminate your
employment for Good Reason, as a result of the potential changes to your duties,
authority and responsibilities solely due to the Company no longer being
publicly traded as a result of the consummation of the Merger.

 

3. Vesting. If your employment is terminated by you or the Company for any or no
reason prior to the Closing Date, or if the Closing (as defined in the Merger
Agreement) does not occur prior to the Outside Date, as defined in the Merger
Agreement, this Agreement will terminate and you will not be entitled to receive
any portion of the Retention Bonus. If, prior to the Remaining Vesting Date,
your employment is terminated by the Company without Cause, as defined in the
Offer Letter, or you resign for Good Reason (as modified herein), you will
receive (subject to the same conditions as apply to payment of Severance
Benefits under the Offer Letter) the Remaining Retention Bonus within sixty (60)
days following the date of your termination or resignation.

 



-1-

 

 

4. Non-Competition. In consideration of your receipt of the Retention Bonus, you
agree that the reference to “twelve months after termination of your employment”
in the first line of Section 10(a) of the Offer Letter shall be revised to say,
“after termination of your employment for a period of twelve months plus the
number of full months (if positive) between your termination date and the first
anniversary of the Closing Date”.

 

5. Employment Terms and Conditions. You and the Company acknowledge that neither
this Agreement nor any other oral or written agreement between the Company and
you has established any contract of employment preventing either party from
terminating the relationship for any reason. Nothing in this Agreement may be
construed to create any agreement for any indefinite or specific term of
employment and you will at all times be an “at will” employee of the Company.

 

6. Confidentiality. The existence of this Agreement is confidential information
of the Company and should be treated as such. In the event it is determined that
you breached this obligation, this Agreement shall be immediately revoked by the
Company without any consideration and you will not be entitled to receive any
portion of the Retention Bonus described in Section 2.

 

7. Miscellaneous. This Agreement may be modified only by a contract in writing
executed by the party to this Agreement against whom enforcement of the
modification is sought. This Agreement: (i) contains the entire and final
agreement of the parties to this Agreement with respect to the subject matter of
this Agreement, and (ii) supersedes all negotiations, stipulations,
understandings, letters, offers, agreements, representations and warranties, if
any, with respect to such subject matter, which precede or accompany the
execution of this Agreement. If any provision of this Agreement (including its
attachments) is held to be illegal, unenforceable, or invalid by any court of
competent jurisdiction, such provision shall be deemed modified to the fullest
extent permitted by such court in order to be legal, enforceable, or valid,
unless such modification shall be deemed to be inconsistent with the intent of
the parties hereto in which case such provision shall be deemed severed from
this Agreement and the remaining provisions and this Agreement (without the
affected provision) shall remain in full force and effect, if and to the extent
practicable and equitable. The failure or delay of either party to enforce at
any time any provision of this Agreement shall not constitute a waiver of such
party’s right thereafter to enforce each provision of this Agreement. You may
not voluntarily or by operation of law assign, pledge, delegate or otherwise
transfer or encumber all or any part of your rights, duties or other interests
in this Agreement. Subject to the foregoing, this Agreement is binding on and
inures to the benefit of the successors-in-interest and assigns of each party to
this Agreement (whether by merger, consolidation, or bulk transfer of Company's
assets, or otherwise). Nothing in this Agreement may be construed to create, or
contemplate the creation of, any trust arrangement or security interest. This
Agreement may be executed simultaneously in two (2) or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. This letter agreement shall be governed in
accordance with the laws of California.

 



-2-

 

 

8. Section 409A. The provisions of this Agreement have been prepared with the
intention to comply in all respects with or be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and Treasury
Regulations and other official guidance promulgated thereunder (“Code”), and
such provisions shall be construed and interpreted consistent with that
intention. Any right to a series of installment payments under this letter
agreement shall, for purposes of Code Section 409A, be treated as a right to a
series of separate payments as set forth in Treasury Regulation
1.409A-2(b)(2)(iii).

 

**********

 



-3-

 

 

Very truly yours,

      MAJESCO       By: /s/ Farid Kazani   Name:  Farid Kazani   Its: Chief
Financial Officer         ACCEPTED:       /s/ Adam Elster   Adam Elster  

 

 

-4-

 

